PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ekkehard Brueck, et al. 
Application No. 16/307,264
Filed: December 05, 2018
For: MAGNETOCALORIC MATERIALS COMPRISING MANGANESE, IRON, SILICON, PHOSPHORUS AND CARBON
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under 37 CFR 1.182, filed May 25, 2022, to expedite the handling of the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
May 25, 2022, to revive the above-identified application.  

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 09, 2022. The issue fee was timely paid on May 09, 2022.  Accordingly, the application became abandoned on 
May 10, 2022. A Notice of Abandonment was mailed May 13, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declaration or Substitute statement for Ekkehard Brueck, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET